PER CURIAM:
Jacob Wearing appeals the district court’s orders dismissing his civil action against Judge Malcolm J. Howard pursuant to 28 U.S.C. § 1915(e)(2) (2000), and dismissing his employment discrimination action on the ground of res judicata. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Wearing v. Howard, No. CA-03-548-5-BO (E.D.N.C. Mar. 15, 2004); Wearing v. Bovis Lend Lease, Inc., No. CA-03-547-5-BO (E.D.N.C. Mar. 20, 2004). We deny Wearing’s motions for general relief and for a jury trial and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED